Title: To James Madison from Jacob Ridgway, 22 August 1804 (Abstract)
From: Ridgway, Jacob
To: Madison, James


22 August 1804, Antwerp. “I have the honor to transmit you herewith a Duplica⟨te⟩ of my last Respects of the 30th June & 3d. July and Duplicate Report List of the American Arrivals in this Port from the 1st January last to the 30th. June [not found].
“I avail my Self of this Opportunity to inform you that my Exequatur has not been sent me by the French Government on which occasion I beg leave to refer you to the enclosed Triplicate of my preceding Letter of the 15th June and to Submit to your better Judgment (the Emperor not accrediting foreign Public Officers before he be acknowledged by their Respective Governments) the necessity of another Commission from the President addressed to the Emperor of the French that the necessary Exequatur may be sent me to fulfil the duties of this Consulate without obstacle or rather with a due assistance on the part of the Local authorities.
“The hope Lately entertained of a Peace between this Country […] has now made place to the apprehensions of a Rup⟨ture⟩ […] Russia whose present political attitude Seems to bear an hostile aspect.”
